Citation Nr: 0006997	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-13 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.  The veteran's personnel records indicate 
that he served in the Republic of Vietnam from December 1965 
to November 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from January 1997 and March 1997 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

On his July 1998 substantive appeal form, the veteran 
requested a hearing at the RO before a Member of the Board (a 
Travel Board hearing).  On the appeal form, he provided his 
current address, a post office box in Chicago, Illinois.  In 
August 1998, October 1998, and March 1999 letters were sent 
to the veteran from the RO, concerning his hearing requests.  
The March 1999 letter informed him that he had been scheduled 
for a Travel Board hearing at the RO on May 7, 1999.  All 
three of these letters were returned by the Postal Service as 
undeliverable, moved-left no address.  An October 1998 Report 
of Contact indicated the RO had contacted the veteran's 
representative to try to determine a correct mailing address 
for the veteran.  That report indicates the representative 
informed the RO that the only address they had for the 
veteran was the address used by the RO, which was the address 
shown on the veteran's substantive appeal.  While there is no 
notation in the claims file that the veteran failed to appear 
for the May 7, 1999 Travel Board hearing, that appears to be 
the case, as there is no transcript of that hearing of 
record.  

Applicable regulations provide that, if an appellant fails to 
appear for a scheduled hearing and a request for postponement 
has not been received and granted, the case will be processed 
as though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702 (d) (1999).  In the instant case, all 
reasonable efforts were made to advise the veteran of the 
place and time of the scheduled hearing, for which he did not 
appear. The United States Court of Appeals for Veterans 
Claims (Court) has held, "it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  See Hyson v. Brown, 5 Vet. 
App. 262,265 (1993).  As the veteran has not notified either 
the RO or his representative of any change of address, and as 
notification letters were sent to the veteran's address of 
record, and as the RO attempted to obtain a correct address 
for the veteran without success, the Board will treat the 
veteran's request for a hearing as withdrawn and proceed with 
a disposition of his appeal. 


FINDINGS OF FACT

1.  In May 1994, the RO denied the veteran's claim for 
service connection for PTSD.  The veteran did not appeal that 
determination.

2.  The additional evidence submitted since the RO's May 1994 
decision consists of VA hospitalization reports.  

3.  The evidence received since the May 1994 decision, which 
is not new, does not bear directly and substantially upon the 
issue under consideration, nor is it, by itself or in 
conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1994 RO decision, which denied entitlement to 
service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.304, 20.1103 
(1999).

2.  The evidence received since the May 1994 RO decision 
denying entitlement to service connection for PTSD is not new 
and material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 1110, 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the RO decided the veteran's new 
and material claim under a standard which has since been 
overruled by the Court in Winters v. West, 12 Vet. App. 203 
(1999) (en banc) and Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc).  However, the Board finds the veteran will not be 
prejudiced by the Board's  consideration of the additional 
evidence and analysis in the first instance of his attempt to 
reopen his claim, as the new case law established a more 
liberal standard for the evidence necessary to reopen a 
previously denied claim, and, therefore, there is no 
prejudice to the veteran by the Board's application of the 
current case law to his attempt to reopen his claim.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995); Curry v. Brown, 7 
Vet. App. 59, 66 (1994); Bernard v. Brown, 4 Vet. App. 384, 
393-395 (1993).  Thus, the Board finds a remand for RO 
consideration under the current law, and issuance of a 
supplemental statement of the case, is not necessary.  Id.  A 
remand is not required in those situations where doing so 
would result in the imposition of unnecessary burdens on the 
Board without the possibility of any benefits flowing to the 
appellant.  See Winters v. West, 12 Vet. App. 203, 207 (1999) 
(en banc).

The May 1994 RO decision, denying the veteran's claim for 
entitlement to service connection for PTSD, became final when 
the veteran did not file a notice of disagreement within one 
year of the date he was notified of the unfavorable 
determination.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1999); Person v. Brown, 5 Vet. App. 449, 
450 (1993).  Pursuant to 38 U.S.C.A. § 7105(c), a final 
decision by the RO may not thereafter be reopened and allowed 
and a claim based on the same factual basis may not be 
considered.  The exception to this is 38 U.S.C.A. § 5108, 
which states that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  Therefore, once an 
RO decision becomes final under section 7105(c), absent the 
submission of new and material evidence, the claim cannot be 
reopened or readjudicated by VA.  See 38 U.S.C.A. §§ 5108, 
7104(b) (West 1991);  38 C.F.R. §§ 3.104, 3.156(a)(b), 
20.302, 20.1103 (1998); Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Winters v. West, 12 
Vet. App. 203 (1999) (en banc); Elkins v. West, 12 Vet. App. 
209 (1999) (en banc).  Under the Elkins test, the first step 
is to determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, then the second step, whereby 
immediately upon reopening the claim VA must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, see Justus v. Principi, 
3 Vet. App. 510 (1992), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a), must be undertaken. If the 
claim is well grounded, then VA must ensure that the duty to 
assist has been fulfilled before proceeding to the third 
step, a merits adjudication.  Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decisionmakers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.  Any 
evidence found to be material under the former, more 
stringent test of Colvin v. Derwinski, 1 Vet. App. 171 
(1991), would also have to be found to be material under the 
current, more flexible Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), standard.

As noted previously, the veteran's personnel records indicate 
he served in the Republic of Vietnam from December 1965 to 
November 1966.  His DD 214 reveals he served in the Navy, and 
that his military occupation specialty was mail clerk.

The evidence of record at the time of the May 1994 RO 
decision consisted of the veteran's service medical and 
personnel records, VA outpatient treatment, hospitalization, 
and examination reports, and the report of a September 1992 
private examination of the veteran.  The RO denied the claim 
on the basis that, while medical diagnoses of PTSD had been 
rendered, they were based on unverified stressors reported by 
the veteran.  At the time of the May 1994 decision, there was 
no credible supporting evidence that the veteran's claimed 
inservice stressors had occurred, as required by 38 C.F.R. 
§ 3.304(f) (1994).  

In light of Evans v. Brown, 9 Vet. App. 273 (1996), the 
evidence to be reviewed is that which has been submitted 
since the last final decision that disallowed the claim on 
any basis.  In this case, the evidence submitted since the 
May 1994 decision shall be evaluated.  The evidence submitted 
since that time consists of March 1995, June to September 
1996, and September 1996 to February 1997 VA hospitalization 
reports.  

The VA treatment and hospitalization reports, which contain 
diagnoses of PTSD, are not new evidence, as medical reports 
diagnosing PTSD were previously of record, citing and relying 
on the same stressors as previously proffered by the veteran.  
Thus, the additional evidence is cumulative and redundant.  
The additional evidence does not contain any credible 
evidence that a claimed inservice stressor actually occurred, 
which was missing at the time of the May 1994 RO decision, 
nor does the additional evidence contain a medical diagnosis 
of PTSD based on a verified stressor, which is required for 
service connection for PTSD. 

Accordingly, the Board concludes that the evidence submitted 
subsequent to the May 1994 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), as the 
additional evidence is not new and, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim..  See 38 U.S.C.A. 
§ 5108.  The Board also points out that the "benefit of the 
doubt doctrine" applies to the adjudication of a claim on 
its merits, not to the preliminary question as to whether new 
and material evidence has been received to reopen a claim.  
See Martinez v. Brown, 6 Vet. App. 462 (1994).  Thus, the 
veteran's attempt to reopen his claim must be denied.

The Board is not aware of any evidence which might prove to 
be new and material, but which was been submitted with the 
application to reopen the previously denied claim.  See 
38 U.S.C.A. § 5103(a); Graves v. Brown, 8 Vet. App. 522, 525 
(1996).


ORDER

New and material evidence not having been submitted to reopen 
the claim, entitlement to service connection for PTSD is 
denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

